Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the original application filed on 1/22/2021.    
Claims 1-30 have been rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-3, 5-12, 17-19, and 21-30 rejected under 35 U.S.C. 102(a)(2) as being anticipated by “AT&T: Enhancements to support NR backhaul links, 3GPP Draft; R1-1812859, 3rd Generation Partnership Project (3GPP), Mobile Competence Centre; 650, Route des Lucioles, F-06921 Sophia-Antipolis Cedex; France; 8-12 October 2018” (hereinafter as “ATT_R1-1812859”).

Regarding Claim 1, “ATT_R1-1812859” teaches a method for wireless communications at a first wireless node in a wireless communications system, comprising (“ATT_R1-1812859”, Section 2, an example of a network with integrated access and backhaul links is shown in Fig 1): 
establishing a communications link with a second wireless node in the wireless communications system, wherein the second wireless node is a parent node or a child node of the first wireless node (“ATT_R1-1812859”, Section 2.1, parent IAB node discovery/selection); 
receiving, via a first reception beam of the first wireless node, an interfering signal from an aggressor wireless node in the wireless communications system (“ATT_R1-1812859”, Section 2.5, paragraph 3, beam management framework that takes into account interference measurement, such that the Tx and Rx beams are chosen based on an SINR metric is important to decrease the effect of CLI across hop orders in the IAB scenario); 
performing an interference measurement of the interfering signal at the first reception beam (“ATT_R1-1812859”, Section 2.5, paragraph 1, the impact of cross-link interference (CLI) on access and backhaul links (including across multiple hops) should be studied, along with interference measurement and management solutions); and 
transmitting, to the second wireless node, a report indicating the interference measurement (“ATT_R1-1812859”, Section 2.5, paragraph above Proposal 9, the UE can be configured with multiple report settings, such that the network may configure a report setting with CSI-RS resources corresponding to a strong interference source, while another report setting can be configured without a strong interference source. UE can select the transmit and receive beams independently for each of the report settings).

Regarding Claim 2, “ATT_R1-1812859” further teaches wherein performing the interference measurement comprises: 
determining one or more parameters of the interfering signal at the first reception beam, the one or more parameters comprising a transmission power, a reference signal received power (RSRP), a received signal strength indicator (RSSI), a cell identifier, a beam index of the first reception beam, a beam index of a transmission beam associated with the interfering signal, an index of a beam pair comprising the first reception beam and the transmission beam, or any combination thereof, wherein the report indicates the one or more parameters (“ATT_R1-1812859”, Proposal 9, Beam measurement and reporting based on either Ll-RSRP or Ll-SINR is supported, depending on the presence of strong interference).

Regarding Claim 3, “ATT_R1-1812859” further teaches further comprising: 
selecting a set of beam pairs of the first wireless node and the aggressor wireless node, the set of beam pairs comprising a set of reception beams of the first wireless node and a set of transmission beams of the aggressor wireless node, wherein the set of reception beams comprises the first reception beam and the set of transmission beams comprises a transmission beam corresponding to the interfering signal (“ATT_R1-1812859”, Section 2.5, paragraph 3, Furthermore, beam management framework that takes into account interference measurement, such that the Tx and Rx beams are chosen based on an SINR metric is important to decrease the effect of CLI across hop orders in the IAB scenario); and 
generating the report indicating the interference measurement based on the selected set of beam pairs (“ATT_R1-1812859”, Section 2.5, paragraph above Proposal 9, the UE can be configured with multiple report settings, such that the network may configure a report setting with CSI-RS resources corresponding to a strong interference source, while another report setting can be configured without a strong interference source. UE can select the transmit and receive beams independently for each of the report settings).

Regarding Claim 5, “ATT_R1-1812859” further teaches further comprising: 
receiving signaling indicating a configuration for the first wireless node, the signaling comprising radio resource control (RRC) signaling or F 1 application protocol (AP) signaling; and selecting the set of beam pairs based at least in part on the configuration (“ATT_R1-1812859”, Paragraph above Proposal 7, configuration of the "hard" DL/UL/Flexible resources is performed in a semi-static manner using Fl/RRC signaling for the DU and MT respectively).

Regarding Claim 6, “ATT_R1-1812859” further teaches wherein the set of beam pairs comprises all of a set of possible beam pairs associated with the first wireless node (“ATT_R1-1812859”, Section 2.5, paragraph 3, Furthermore, beam management framework that takes into account interference measurement, such that the Tx and Rx beams are chosen based on an SINR metric is important to decrease the effect of CLI across hop orders in the IAB scenario, a set of beam pairs may be 1 set of beam pairs).

Regarding Claim 7, “ATT_R1-1812859” further teaches wherein selecting the set of beam pairs comprises: 
determining that one or more results of the interference measurement of the selected set of beam pairs satisfy a threshold, wherein results of each of the selected set of beam pairs satisfy the threshold (“ATT_R1-1812859”, Section 2.5, paragraph 3, Furthermore, beam management framework that takes into account interference measurement, such that the Tx and Rx beams are chosen based on an SINR metric, the SINR metric would be a threshold).

Regarding Claim 8, “ATT_R1-1812859” further teaches wherein the set of beam pairs comprises a subset of reception beams of the set of reception beams of the first wireless node, wherein the subset of reception beams is associated with one or more backhaul links of the first wireless node (“ATT_R1-1812859”, Section 2.5, paragraph 3, Furthermore, beam management framework that takes into account interference measurement, such that the Tx and Rx beams are chosen based on an SINR metric is important to decrease the effect of CLI across hop orders in the IAB scenario, Since Tx and Rx beams are chosen, they would represent a subset of the set of all possible beam pairs).

Regarding Claim 9, “ATT_R1-1812859” further teaches wherein the set of beam pairs comprises a subset of reception beams of the set of reception beams of the first wireless node, wherein the subset of reception beams are candidates for scheduling by the aggressor wireless node or the second wireless node (“ATT_R1-1812859”, Section 2.5, paragraph 3, Furthermore, beam management framework that takes into account interference measurement, such that the Tx and Rx beams are chosen based on an SINR metric is important to decrease the effect of CLI across hop orders in the IAB scenario, Section 2.5, paragraph above Proposal 9, the UE can be configured with multiple report settings, such that the network may configure a report setting with CSI-RS resources corresponding to a strong interference source, while another report setting can be configured without a strong interference source. UE can select the transmit and receive beams independently for each of the report settings).

Regarding Claim 10, “ATT_R1-1812859” further teaches further comprising: 
receiving a second signal corresponding to a serving transmission beam of the second wireless node, wherein the interfering signal corresponds to a beam different than the serving transmission beam (“ATT_R1-1812859”, Section 2.5, paragraph 3, beam management framework that takes into account interference measurement, such that the Tx and Rx beams are chosen based on an SINR metric is important to decrease the effect of CLI across hop orders in the IAB scenario, hence a signal received on a chosen Rx beam would correspond to a serving transmission beam, a signal not received on a chosen Rx beam would not correspond to a serving transmission beam).

Regarding Claim 11, “ATT_R1-1812859” further teaches further comprising: 
refraining from performing an interference measurement for the second signal corresponding to the serving transmission beam (“ATT_R1-1812859”, Section 2.5, paragraph 3, beam management framework that takes into account interference measurement, such that the Tx and Rx beams are chosen based on an SINR metric is important to decrease the effect of CLI across hop orders in the IAB scenario, hence a signal received on a chosen Rx beam would correspond to a serving transmission beam, therefore if the signal corresponds to a serving transmission beam then the UE would not measure the signal as the signal would expected and therefore not an interfering signal).

Regarding Claim 12, “ATT_R1-1812859” further teaches further comprising: 
receiving signaling indicating a configuration for the first wireless node, the signaling comprising radio resource control (RRC) signaling or F 1 application protocol (AP) signaling (“ATT_R1-1812859”, Paragraph above Proposal 7, configuration of the "hard" DL/UL/Flexible resources is performed in a semi-static manner using Fl/RRC signaling for the DU and MT respectively); and 
transmitting the report based at least in part on the configuration (“ATT_R1-1812859”, Section 2.5, paragraph above Proposal 9, the UE can be configured with multiple report settings, such that the network may configure a report setting with CSI-RS resources corresponding to a strong interference source, while another report setting can be configured without a strong interference source. UE can select the transmit and receive beams independently for each of the report settings).

Regarding Claim 17, “ATT_R1-1812859” teaches a method for wireless communications at a first wireless node in a wireless communications system, comprising ( “ATT_R1-1812859”, Section 2, an example of a network with integrated access and backhaul links is shown in Fig 1): 
establishing a communications link with a second wireless node in the wireless communications system, wherein the second wireless node is in a parent-child relationship with the first wireless node (“ATT_R1-1812859”, Section 2.1, parent IAB node discovery/selection); 
receiving, from the second wireless node, a report indicating an interference measurement that corresponds to an interfering signal from an aggressor wireless node at a first reception beam of the second wireless node (“ATT_R1-1812859”, Section 2.5, paragraph 3, beam management framework that takes into account interference measurement, such that the Tx and Rx beams are chosen based on an SINR metric is important to decrease the effect of CLI across hop orders in the IAB scenario); and 
scheduling communications with the second wireless node, the aggressor wireless node, or both based at least in part on the received report (“ATT_R1-1812859”, Section 2.5, paragraph above Proposal 9, the UE can be configured with multiple report settings, such that the network may configure a report setting with CSI-RS resources corresponding to a strong interference source, while another report setting can be configured without a strong interference source. UE can select the transmit and receive beams independently for each of the report settings).

Regarding Claim 18, “ATT_R1-1812859” further teaches wherein the received report indicates one or more parameters of at least the interfering signal at the first reception beam, the one or more parameters comprising a transmission power, a reference signal received power (RSRP), a received signal strength indicator (RSSI), a cell identifier, a beam index of the first reception beam, a beam index of a transmission beam associated with the interfering signal, an index of a beam pair comprising the first reception beam and the transmission beam, or any combination thereof (“ATT_R1-1812859”, Proposal 9, Beam measurement and reporting based on either Ll-RSRP or Ll-SINR is supported, depending on the presence of strong interference).

Regarding Claim 19, “ATT_R1-1812859” further teaches wherein the received report indicates one or more interference measurements for a set of beam pairs of the second wireless node and the aggressor wireless node, the set of beam pairs comprising a set of reception beams of the second wireless node and a set of transmission beams of the aggressor wireless node, wherein the set of reception beams comprises the first reception beam and the set of transmission beams comprises a transmission beam corresponding to the interfering signal (“ATT_R1-1812859”, Section 2.5, paragraph 3, Furthermore, beam management framework that takes into account interference measurement, such that the Tx and Rx beams are chosen based on an SINR metric is important to decrease the effect of CLI across hop orders in the IAB scenario).

Regarding Claim 21, “ATT_R1-1812859” further teaches further comprising: 
receiving signaling configuring the second wireless node to select the set of beam pairs, the signaling comprising radio resource control (RRC) signaling or F1 application protocol (AP) signaling (“ATT_R1-1812859”, Paragraph above Proposal 7, configuration of the "hard" DL/UL/Flexible resources is performed in a semi-static manner using Fl/RRC signaling for the DU and MT respectively).

Regarding Claim 22, “ATT_R1-1812859” further teaches wherein the set of beam pairs comprises all of a set of possible beam pairs associated with the second wireless node (“ATT_R1-1812859”, Section 2.5, paragraph 3, Furthermore, beam management framework that takes into account interference measurement, such that the Tx and Rx beams are chosen based on an SINR metric is important to decrease the effect of CLI across hop orders in the IAB scenario, a set of beam pairs may be 1 set of beam pairs)).

Regarding Claim 23, “ATT_R1-1812859” further teaches wherein the set of beam pairs comprises a subset of reception beams of the set of reception beams of the second wireless node, wherein the subset of reception beams is associated with one or more backhaul links of the second wireless node (“ATT_R1-1812859”, Section 2.5, paragraph 3, Furthermore, beam management framework that takes into account interference measurement, such that the Tx and Rx beams are chosen based on an SINR metric is important to decrease the effect of CLI across hop orders in the IAB scenario, Since Tx and Rx beams are chosen, they would represent a subset of the set of all possible beam pairs).

Regarding Claim 24, “ATT_R1-1812859” further teaches wherein the set of beam pairs comprises a subset of reception beams of the set of reception beams of the second wireless node, wherein the subset of reception beams are candidates for scheduling by the aggressor wireless node (“ATT_R1-1812859”, Section 2.5, paragraph 3, Furthermore, beam management framework that takes into account interference measurement, such that the Tx and Rx beams are chosen based on an SINR metric is important to decrease the effect of CLI across hop orders in the IAB scenario, Section 2.5, paragraph above Proposal 9, the UE can be configured with multiple report settings, such that the network may configure a report setting with CSI-RS resources corresponding to a strong interference source, while another report setting can be configured without a strong interference source. UE can select the transmit and receive beams independently for each of the report settings)).

Regarding Claim 25, “ATT_R1-1812859” further teaches wherein the set of beam pairs comprises a subset of reception beams of the set of reception beams of the second wireless node, wherein the subset of reception beams are candidates for scheduling by the first wireless node (“ATT_R1-1812859”, Section 2.5, paragraph 3, Furthermore, beam management framework that takes into account interference measurement, such that the Tx and Rx beams are chosen based on an SINR metric is important to decrease the effect of CLI across hop orders in the IAB scenario, Section 2.5, paragraph above Proposal 9, the UE can be configured with multiple report settings, such that the network may configure a report setting with CSI-RS resources corresponding to a strong interference source, while another report setting can be configured without a strong interference source. UE can select the transmit and receive beams independently for each of the report settings).

Regarding Claim 26, “ATT_R1-1812859” further teaches further comprising: 
transmitting a second signal corresponding to a serving transmission beam of the first wireless node, wherein the interfering signal corresponds to a beam different than the serving transmission beam (“ATT_R1-1812859”, Section 2.5, paragraph 3, beam management framework that takes into account interference measurement, such that the Tx and Rx beams are chosen based on an SINR metric is important to decrease the effect of CLI across hop orders in the IAB scenario, hence a signal received on a chosen Rx beam would correspond to a serving transmission beam, a signal not received on a chosen Rx beam would not correspond to a serving transmission beam).

Regarding Claim 27, “ATT_R1-1812859” further teaches wherein the set of beam pairs excludes the serving transmission beam (“ATT_R1-1812859”, Section 2.5, paragraph 3, beam management framework that takes into account interference measurement, such that the Tx and Rx beams are chosen based on an SINR metric is important to decrease the effect of CLI across hop orders in the IAB scenario, hence the chosen Tx and Rx beams may include the serving beam or not).

Regarding Claim 28, “ATT_R1-1812859” further teaches further comprising: 
receiving signaling indicating a configuration for the second wireless node, the signaling comprising radio resource control (RRC) signaling or F 1 application protocol (AP) signaling (“ATT_R1-1812859”, Paragraph above Proposal 7, configuration of the "hard" DL/UL/Flexible resources is performed in a semi-static manner using Fl/RRC signaling for the DU and MT respectively); and 
receiving the report based at least in part on the configuration (“ATT_R1-1812859”, Section 2.5, paragraph above Proposal 9, the UE can be configured with multiple report settings, such that the network may configure a report setting with CSI-RS resources corresponding to a strong interference source, while another report setting can be configured without a strong interference source. UE can select the transmit and receive beams independently for each of the report settings).

Regarding Claim 29, “ATT_R1-1812859” teaches an apparatus for wireless communications at a first wireless node in a wireless communications system, comprising (“ATT_R1-1812859”, Section 2, an example of a network with integrated access and backhaul links is shown in Fig 1): 
a processor, memory coupled with the processor (“ATT_R1-1812859”, Section 2, an example of a network with integrated access and backhaul links is shown in Fig 1, inherently each device would have a processor executing instructions stored in memory); and 
instructions stored in the memory and executable by the processor to cause the apparatus to (“ATT_R1-1812859”, Section 2, an example of a network with integrated access and backhaul links is shown in Fig 1, inherently each device would have a processor executing instructions stored in memory): 
establish a communications link with a second wireless node in the wireless communications system, wherein the second wireless node is a parent node or a child node of the first wireless node (“ATT_R1-1812859”, Section 2.1, parent IAB node discovery/selection); 
receive, via a first reception beam of the first wireless node, an interfering signal from an aggressor wireless node in the wireless communications system (“ATT_R1-1812859”, Section 2.5, paragraph 3, beam management framework that takes into account interference measurement, such that the Tx and Rx beams are chosen based on an SINR metric is important to decrease the effect of CLI across hop orders in the IAB scenario); 
perform an interference measurement of the interfering signal at the first reception beam (“ATT_R1-1812859”, Section 2.5, paragraph 1, the impact of cross-link interference (CLI) on access and backhaul links (including across multiple hops) should be studied, along with interference measurement and management solutions); and 
transmit, to the second wireless node, a report indicating the interference measurement (“ATT_R1-1812859”, Section 2.5, paragraph above Proposal 9, the UE can be configured with multiple report settings, such that the network may configure a report setting with CSI-RS resources corresponding to a strong interference source, while another report setting can be configured without a strong interference source. UE can select the transmit and receive beams independently for each of the report settings).

Regarding Claim 30, “ATT_R1-1812859” teaches an apparatus for wireless communications at a first wireless node in a wireless communications system, comprising (“ATT_R1-1812859”, Section 2, an example of a network with integrated access and backhaul links is shown in Fig 1): 
a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to (“ATT_R1-1812859”, Section 2, an example of a network with integrated access and backhaul links is shown in Fig 1, inherently each device would have a processor executing instructions stored in memory): 
establish a communications link with a second wireless node in the wireless communications system, wherein the second wireless node is in a parent- child relationship with the first wireless node (“ATT_R1-1812859”, Section 2.1, parent IAB node discovery/selection);  
receive, from the second wireless node, a report indicating an interference measurement that corresponds to an interfering signal from an aggressor wireless node at a first reception beam of the second wireless node (“ATT_R1-1812859”, Section 2.5, paragraph 3, beam management framework that takes into account interference measurement, such that the Tx and Rx beams are chosen based on an SINR metric is important to decrease the effect of CLI across hop orders in the IAB scenario); and 
schedule communications with the second wireless node, the aggressor wireless node, or both based at least in part on the received report (“ATT_R1-1812859”, Section 2.5, paragraph above Proposal 9, the UE can be configured with multiple report settings, such that the network may configure a report setting with CSI-RS resources corresponding to a strong interference source, while another report setting can be configured without a strong interference source. UE can select the transmit and receive beams independently for each of the report settings).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 20 are rejected under 35 U.S.C 103 as being unpatentable over “AT&T: Enhancements to support NR backhaul links, 3GPP Draft; R1-1812859, 3rd Generation Partnership Project (3GPP), Mobile Competence Centre; 650, Route des Lucioles, F-06921 Sophia-Antipolis Cedex; France; 8-12 October 2018” (hereinafter as “ATT_R1-1812859”) in view of “Samsung: Interference Measurement Table and Beam Coordination”, 3GPP Draft; R1-1716039-Interference Measurement Table and Beam Coordination, 3rd Generation Partnership Project (3GPP), Mobile Competence Centre; 650, Route Des Lucioles; F-06921 Sophia-Antipolis CE, 18-21 September 2017” (hereinafter as “Samsung_R1-1716039”).

Regarding Claim 4, “ATT_R1-1812859” teaches all the limitations of parent claim 3, but does not explicitly teach wherein generating the report comprises: 
generating a matrix of interference measurements corresponding to the set of beam pairs, wherein the report indicates the matrix of interference measurements.
However “Samsung_R1-1716039” teaches wherein generating the report comprises: 
generating a matrix of interference measurements corresponding to the set of beam pairs, wherein the report indicates the matrix of interference measurements (“Samsung_R1-1716039”, Section 2.1, Proposal 1: TRP-TRP interference measurements for all transmit beam_ and receive beam combinations are supported to construct TRP-TRP interference tables, Coordination of selecting the TRPs, the beams and the radio resources for transmitting and receiving the interference measurement signal is necessary, Section 2.5, the interference measurements taken by UEs and TRPs of radio access or wireless backhaul can be collected and combined into tables as described in the previous subsections at the base stations or at network entities responsible for interference management, the interference table values are exchanged among the base stations or the network entities at a rate depending on the short-term or long-term nature of the table).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of “ATT_R1-1812859” by adding the measurement report indicating the matrix of interference measurements as taught by “Samsung_R1-1716039”.    Because “ATT_R1-1812859” and “Samsung_R1-1716039” teach interference measurement, and specifically “Samsung_R1-1716039” teaches the measurement report indicating the matrix of interference measurements for the benefit of the analogous art of interference management and cooperation in IAB (“Samsung_R1-1716039”, Section 2, paragraph 1).

Regarding Claim 20, “ATT_R1-1812859” teaches all the limitations of parent claim 19, but does not explicitly teach further comprising: 
determining, based at least in part on the received report, a matrix of interference measurements corresponding to the set of beam pairs, wherein scheduling communications comprises selecting one or more of the set of beam pairs based at least in part on the matrix of interference measurements.
However “Samsung_R1-1716039” teaches further comprising: 
determining, based at least in part on the received report, a matrix of interference measurements corresponding to the set of beam pairs, wherein scheduling communications comprises selecting one or more of the set of beam pairs based at least in part on the matrix of interference measurements (“Samsung_R1-1716039”, Section 2.1, Proposal 1: TRP-TRP interference measurements for all transmit beam_ and receive beam combinations are supported to construct TRP-TRP interference tables, Coordination of selecting the TRPs, the beams and the radio resources for transmitting and receiving the interference measurement signal is necessary, Section 2.5, the interference measurements taken by UEs and TRPs of radio access or wireless backhaul can be collected and combined into tables as described in the previous subsections at the base stations or at network entities responsible for interference management, the interference table values are exchanged among the base stations or the network entities at a rate depending on the short-term or long-term nature of the table).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of “ATT_R1-1812859” by adding the measurement report indicating the matrix of interference measurements as taught by “Samsung_R1-1716039”.    Because “ATT_R1-1812859” and “Samsung_R1-1716039” teach interference measurement, and specifically “Samsung_R1-1716039” teaches the measurement report indicating the matrix of interference measurements for the benefit of the analogous art of interference management and cooperation in IAB (“Samsung_R1-1716039”, Section 2, paragraph 1).

Claims 13 and 15 are rejected under 35 U.S.C 103 as being unpatentable over “AT&T: Enhancements to support NR backhaul links, 3GPP Draft; R1-1812859, 3rd Generation Partnership Project (3GPP), Mobile Competence Centre; 650, Route des Lucioles, F-06921 Sophia-Antipolis Cedex; France; 8-12 October 2018” (hereinafter as “ATT_R1-1812859”) in view of Jiang (US 2022/0158784).

Regarding Claim 13, “ATT_R1-1812859” teaches all the limitations of parent claim 1, but does not explicitly teach further comprising: 
receiving a request for the report from the second wireless node or the aggressor wireless node; and 
transmitting the report in response to the request.
However Jiang teaches further comprising: 
receiving a request for the report from the second wireless node or the aggressor wireless node (Jiang, paragraph 34, the base station asks the UE for the measurement result through a UE information request message); and 
transmitting the report in response to the request (Jiang, paragraph 34, Paragraph 34, The UE reports the measurement result through a UE information reporting message).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of “ATT_R1-1812859” by adding a request to transmit the report and then transmitting it as taught by Jiang.    Because “ATT_R1-1812859” and Jiang teach measurement, and specifically Jiang teaches a request to transmit the report and then transmitting it for the benefit of transmitting information related to measurement (Jiang, abstract).

Regarding Claim 15, “ATT_R1-1812859” teaches all the limitations of parent claim 1, but does not explicitly teach further comprising: 
transmitting an indication to the second wireless node that the first wireless node has the report indicating the interference measurement available for transmission.
However Jiang teaches further comprising: 
transmitting an indication to the second wireless node that the first wireless node has the report indicating the interference measurement available for transmission (Jiang, paragraph 34, the UE carries indication information in an RRC connection setup complete message (Msg5) informing the base station of an available measurement result).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of “ATT_R1-1812859” by adding notification of a report being ready as taught by Jiang.    Because “ATT_R1-1812859” and Jiang teach measurement, and specifically Jiang teaches notification of a report being ready for the benefit of transmitting information related to measurement (Jiang, abstract).

Claim 14 is rejected under 35 U.S.C 103 as being unpatentable over “AT&T: Enhancements to support NR backhaul links, 3GPP Draft; R1-1812859, 3rd Generation Partnership Project (3GPP), Mobile Competence Centre; 650, Route des Lucioles, F-06921 Sophia-Antipolis Cedex; France; 8-12 October 2018” (hereinafter as “ATT_R1-1812859”) in view of Pakniat (US 2020/0178130).

Regarding Claim 14, “ATT_R1-1812859” teaches all the limitations of parent claim 1, but does not explicitly teach further comprising: 
determining that a result of the interference measurement satisfies a threshold; and 
transmitting the report based at least in part on the result satisfying the threshold, wherein the report indicates the result of the interference measurement.
However Pakniat teaches further comprising: 
determining that a result of the interference measurement satisfies a threshold (Pakniat, paragraph 157, when the measurement reaches a threshold plus the measurement offset, the measurement offset could be equal to zero, the UE  may transmit a report of the measurement to the network node); and 
transmitting the report based at least in part on the result satisfying the threshold, wherein the report indicates the result of the interference measurement (Pakniat, paragraph 157, when the measurement reaches a threshold plus the measurement offset, the measurement offset could be equal to zero, the UE  may transmit a report of the measurement to the network node).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of “ATT_R1-1812859” by adding report transmission upon measurement reaching a threshold as taught by Pakniat.    Because “ATT_R1-1812859” and Pakniat teach measurement, and specifically Pakniat teaches report transmission upon measurement reaching a threshold for the benefit of the analogous art of configuring mobility measurements to be performed by a UE (Pakniat, abstract).

Claim 16 is rejected under 35 U.S.C 103 as being unpatentable over “AT&T: Enhancements to support NR backhaul links, 3GPP Draft; R1-1812859, 3rd Generation Partnership Project (3GPP), Mobile Competence Centre; 650, Route des Lucioles, F-06921 Sophia-Antipolis Cedex; France; 8-12 October 2018” (hereinafter as “ATT_R1-1812859”) in view of Wang (US 2017/0188256).

Regarding Claim 16, “ATT_R1-1812859” teaches all the limitations of parent claim 1, but does not explicitly teach further comprising: 
receiving, from the second wireless node, an indication to provide a second report; and transmitting a response to the second wireless node indicating that the first wireless node is unable to transmit the second report.
However Wang teaches further comprising: 
receiving, from the second wireless node, an indication to provide a second report; and transmitting a response to the second wireless node indicating that the first wireless node is unable to transmit the second report (Wang, paragraph 66, for example, one or more MDT supporting UE with logged-type MDT measurement result available to report, may transmit the result to one of the authorized receiver cells, as a result, for example, of being unable to transmit the result to a first cell that had originated the MDT request).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of “ATT_R1-1812859” by adding indicating that a node is unable to transmit a report as taught by Wang.    Because “ATT_R1-1812859” and Wang teach measurement, and specifically Wang teaches indicating that a node is unable to transmit a report for the benefit of the analogous art of carrying out measurements of one or more network-performance related metrics in response to a triggering event (Wang, abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAD N DEFAUW whose telephone number is (571)272-6905.  The examiner can normally be reached on Monday-Thursday 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571) 270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/T.N.D/Examiner, Art Unit 2412                                                                                                                                                                                                        
/WALLI Z BUTT/Examiner, Art Unit 2412